         Case 1:19-cv-05641-VSB Document 14 Filed 11/11/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––––– X
RECOVERY EFFORT INC.,                        :
                                             :              Case No. 19-cv-5641 (VSB)
                           Plaintiff,        :
                                             :
               -against-                     :              NOTICE OF APPEARANCE
                                             :
ZEICHNER ELLMAN & KRAUSE LLP, et al.,        :
                                             :
                           Defendants.       :
–––––––––––––––––––––––––––––––––––––––––––– X


TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

       Please enter my appearance as counsel in this case for defendants Zeichner Ellman &

Krause LLP and Yoav M. Giver. I certify that I am admitted to practice before this Court.

Dated: New York, New York
       November 11, 2019
                                                   /s/Michael T. Sullivan
                                                   Michael T. Sullivan
                                                   SULLIVAN & WORCESTER LLP
                                                   1633 Broadway
                                                   New York, New York 10019
                                                   Telephone: (212) 660-3000
                                                   Facsimile: (212) 660-3001
                                                   Email: msullivan@sullivanlaw.com

                                                   Attorneys for defendants Zeichner Ellman &
                                                   Krause LLP and Yoav M. Giver
